DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

  ACADEMY FOR POSITIVE LEARNING, INC., a Florida not-for-profit
 corporation, PALM BEACH MARITIME MUSEUM, INC., a Florida not-
  for-profit corporation, d/b/a PALM BEACH MARITIME ACADEMY,
  MARLENY OLIVO, an individual, and PEDRO OLIVO, an individual,
                               Appellants,

                                    v.

 SCHOOL BOARD OF PALM BEACH COUNTY, FLORIDA and G-STAR
  SCHOOL OF THE ARTS, INC., a Florida not-for-profit corporation,
                        Appellees.

                             No. 4D19-2816

                           [February 24, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Glenn D. Kelley, Judge; L.T. Case No. 50-2019-CA-000405-
XXXX-MB.

   Shawn A. Arnold and Braxton A. Padgett of The Arnold Law Firm, LLC,
Jacksonville, for appellants.

  Jon L. Mills of Boies Schiller Flexner LLP, Miami, and Stuart A. Singer
and Sabria A. McElroy of Boies Schiller Flexner LLP, Fort Lauderdale, for
appellee, School Board of Palm Beach County.

     ON APPELLANTS’ MOTION FOR REHEARING EN BANC AND
   CERTIFICATION OF QUESTION OF GREAT PUBLIC IMPORTANCE

PER CURIAM.

    After this court’s 2-1 affirmance opinion issued April 22, 2020,
appellants challenged the majority opinion by filing a motion for rehearing
en banc and certification of question of great public importance under
Florida Rules of Appellate Procedure 9.330 and 9.331, based on the
following arguments, in pertinent part:

         Statewide there are more than 194,000 charter school
      students in nineteen other counties across all five appellate
      districts of the state where a voter-approved school board
operating millage is in place. Fla. H.R. Appr. Comm/Ways &
Means Comm., HB 7123 (2019) Final Bill Analysis (May 28,
2019); Fla. Dept. of Educ., Fla. Charter School Enrollment
Share. This Court’s ruling will be precedent over matters in
the Fourth District affecting 72,750 charter school students
and parents (including over 21,000 in Palm Beach County)
and millions of public dollars per year. Id. While House Bill
7123 (2019) amended section 1011.71(9), Florida Statutes, to
codify the requirement that school boards share voted
operating millage revenues with charter schools going
forward, this legislative “fix” does not provide a remedy to
Appellants because they were approved by voters prior to July
1, 2019.

    Additionally, there are two lawsuits currently pending in
the Eleventh Judicial Circuit of Florida related to a school
board operating millage approved by voters in Miami-Dade
County, from which charter schools have similarly been
excluded. City of Aventura v. Sch. Bd. of Miami-Dade Cnty.,
Case No. 2020-006112-CA-01 (Fla. 11th Cir. Ct. 2020);
Archimedean Academy, Inc. v. Sch. Bd. of Miami-Dade Cnty.,
Case No. 2019-030739-CA-01 (Fla. 11th Cir. Ct. 2019). Other
litigation is easy to foresee.

   This decision will also likely have a major impact on future
charter school funding cases. The majority’s interpretation of
the opening sentence of section 1002.33(17), Florida Statutes,
erodes a guiding principle established by the Legislature that
charter school students be funded the same as their
counterparts attending district schools. . . .

   Notably, the underfunded mandates of the School Safety
Act apply to all public schools, including both charter schools
and district schools alike. The exclusion of Palm Beach
County’s charter schools from the referendum has created a
substantial disparity in funding between public charter
schools and district schools. These charters now face a
substantial hurdle in hiring qualified teachers to enable them
to successfully compete with the other public schools in the
district. § 1002.33(2)(c), Fla. Stat. (2019) (“Charter schools
may fulfill the following purposes: . . . Provide rigorous
competition within the public school district to stimulate
continual improvement in all public schools.”). Further, taxes
                             -2-
      paid by parents for the safety of children should not favor the
      safety of school district children over public charter school
      children.

          Given the far-reaching implications of the panel’s decision
      on charter school students across the state, ongoing litigation
      involving the very same issue, and the varied conclusions of
      five reviewing judges in three separate suits, this case is
      exceptionally important and should be considered by this
      Court en banc under Fla. R. App. P. 9.331(d).

          ....

          If this Court declines to rehear this case en banc, the
      Appellants alternatively request that this Court certify the
      following question as an issue of great public importance for
      review by the Supreme Court of Florida pursuant to Florida
      Rule of Appellate Procedure 9.330(a)(2)(C):

         Are local school boards required under section
         1002.33(17), Florida Statutes, to share with public
         charter schools revenues generated from a voted
         operating millage levied pursuant to section 1011.71(9),
         Florida Statutes, which was approved by voters prior to
         July 1, 2019?

   For the reasons argued above, we grant appellants’ motion for rehearing
en banc, withdraw this court’s 2-1 affirmance opinion issued April 22,
2020, and substitute the following reversal opinion in its place. We also
grant appellants’ motion for certification of question of great public
importance, although we certify a different question than that which
appellants have requested, as shown at the end of the following opinion.

                                 Opinion

    During the November 2018 election, the School Board of Palm Beach
County, Florida placed a referendum on the ballot asking county voters to
approve an ad valorem levy for the operational needs of only non-charter
district schools. We conclude the 2018 referendum’s exclusion of charter
schools violated section 1002.33(17), Florida Statutes (2018), providing
“[s]tudents enrolled in a charter school, regardless of the sponsorship,
shall be funded as if they are in a basic program or a special program, the

                                   -3-
same as students enrolled in other public schools in the school district.”
(emphasis added).

   Based on the foregoing, we reverse the circuit court’s final judgment
(and its incorporated “Orders on Pending Motions for Summary
Judgment”) and find that the 2018 referendum did not violate Florida law,
as explained below. We remand for the circuit court to enter an order
denying the school board’s motion for summary judgment and granting
appellants’ motions for summary judgment, and to determine the proper
remedy to which appellants are entitled under their complaint.

                         The 2018 Referendum

   The 2018 referendum appeared on the ballot as follows:

        REFERENDUM TO APPROVE AD VALOREM LEVY FOR
         SCHOOL SAFETY, TEACHERS AND OPERATIONAL
                          NEEDS

      Shall the School Board of Palm Beach County have authority
      to levy 1.00 mills of ad valorem millage dedicated for
      operational needs of non-charter District schools to fund
      school safety equipment, hire additional school police and
      mental health professionals, fund arts, music, physical
      education, career and choice program teachers, and improve
      teacher pay beginning July 1, 2019 and automatically ending
      June 30, 2023, with oversight by the independent committee
      of citizens and experts?

      ______Yes
      ______No

   Palm Beach County voters approved the 2018 referendum, which went
into effect on July 1, 2019.

                       The Underlying Litigation

    After County voters approved the referendum, but before the
referendum went into effect, two Palm Beach County charter schools and
the parents of a student attending one of those charter schools
(collectively, “appellants”) filed a complaint for declaratory and injunctive
relief against the school board. The complaint requested the circuit court
to: (1) enter a declaratory judgment requiring the school board to share
                                    -4-
the 2018 referendum revenues with charter schools on a pro rata basis;
and (2) enjoin the school board from denying charter schools their
proportionate share of the 2018 referendum revenues. In the alternative,
the complaint requested the circuit court to declare the 2018 referendum
to be illegal and void. Appellants asserted the 2018 referendum’s
exclusion of charter schools violated section 1002.33(17), Florida Statutes
(2018), providing that “[s]tudents enrolled in a charter school, regardless
of the sponsorship, shall be funded as if they are in a basic program or a
special program, the same as students enrolled in other public schools in
the school district.” (emphasis added).

   Appellants and the school board filed cross-motions for summary
judgment. The parties agreed no factual issues existed and the case
involved only statutory construction. However, despite having initially
pled an alternative request for relief asking the circuit court to declare the
2018 referendum to be illegal and void, appellants’ motion for summary
judgment primarily sought the entry of a declaratory judgment requiring
the school board to share the 2018 referendum revenues with charter
schools on a pro rata basis and enjoining the school board from denying
charter schools their proportionate share of the 2018 referendum
revenues. As the circuit court later observed, “Neither side wants to lose
the money, rather the parties simply disagree about who gets the money.”

   Following a hearing, the circuit court issued an order granting the
school board’s motion for summary judgment and denying appellants’
motions. The circuit court found the 2018 referendum did not violate
Florida law. The circuit court later entered a final judgment in the school
board’s favor, prompting this appeal.

   We conclude the 2018 referendum’s exclusion of charter schools
violated Florida law, as explained below.

A. Interpreting sections 1002.33(17) and 1011.71(9) in harmony
   according to plain meaning favors the charter schools’ position.

   The method by which students enrolled in charter schools are funded,
and the sources from which such funding is derived, are provided in
Section 1002.33(17), Florida Statutes (2018), titled “Charter schools.”
That section provides, in pertinent part:

      (17) Funding. -- Students enrolled in a charter school,
      regardless of the sponsorship, shall be funded as if they
      are in a basic program or a special program, the same as
                                     -5-
      students enrolled in other public schools in the school
      district. . . .

         ....

      (b) The basis for the agreement for funding students
      enrolled in a charter school shall be the sum of the school
      district’s operating funds from the Florida Education Finance
      Program as provided in s. 1011.62 and the General
      Appropriations Act, including gross state and local funds,
      discretionary lottery funds, and funds from the school
      district’s current operating discretionary millage levy;
      divided by total funded weighted full-time equivalent students
      in the school district; multiplied by the weighted full-time
      equivalent students for the charter school. . . .

§ 1002.33(17)(b), Fla. Stat. (2018) (emphasis added).

   Section 1011.71, Florida Statutes (2018), titled “District school tax,”
describes the sources from which “funds from the school district’s
operating discretionary millage levy” may be generated. That section
provides, in pertinent part:

      (1) . . . [E]ach district school board desiring to participate in
      the state allocation of funds for current operation as
      prescribed by s. 1011.62(19) shall levy . . . a millage rate not
      to exceed the amount certified by the commissioner as the
      minimum millage rate necessary to provide the district
      required local effort for the current year, pursuant to s.
      1011.62(4)(a)1. In addition to the required local effort
      millage levy, each district school board may levy a
      nonvoted current operating discretionary millage. The
      Legislature shall prescribe annually in the appropriations act
      the maximum amount of millage a district may levy.

          ....

      (9) In addition to the maximum millage levied under this
      section and the General Appropriations Act, a school district
      may levy, by local referendum or in a general election,
      additional millage for school operational purposes up to
      an amount that, when combined with nonvoted millage
      levied under this section, does not exceed the 10-mill
                                    -6-
      limit established in s. 9(b), Art. VII of the State Constitution.
      . . . Funds generated by such additional millage . . . must not
      be incorporated in the calculation of any hold-harmless or
      other component of the Florida Education Finance Program
      formula in any year. . . .

§ 1011.71(1), (9), Fla. Stat. (2018) (emphasis added).

   Both sections 1011.71(1) and (9) use the words “may levy” to describe
how a school district may increase its operating millage above the required
operating millage also described in section 1011.71(1). That is, a school
board “may levy” an increased operating millage by its own vote under
section 1011.71(1), or a school board “may levy” an increased operating
millage by voting to place an increased operating millage on the ballot and
obtaining voter approval under section 1011.71(9). The consistent use of
the words “may levy” makes both increased operating millages
discretionary. See Fla. Bar v. Trazenfeld, 833 So. 2d 734, 738 (Fla. 2002)
(“The word ‘may’ when given its ordinary meaning denotes a permissive
term rather than the mandatory connotation of the word ‘shall.’”).

    Because the increased operating millages permitted by sections
1011.71(1) and (9) are both discretionary, and because a school district’s
“current operating discretionary millage levy” is to be included in the
method of funding students enrolled in a charter school under section
1002.33(17)(b), the 2018 referendum’s exclusion of charter schools
violated section 1002.33(17)’s requirement that “[s]tudents enrolled in a
charter school, regardless of the sponsorship, shall be funded as if they
are in a basic program or a special program, the same as students enrolled
in other public schools in the school district.” (emphasis added). See Bank
of N.Y. Mellon v. Glenville, 252 So. 3d 1120, 1127 (Fla. 2018) (“As with any
matter involving an issue of statutory interpretation, courts must first look
to the actual language of the statute and examine the statute’s plain
meaning.”) (citation and internal quotation marks omitted); Sch. Bd. of
Palm Beach Cnty. v. Survivors Charter Schs., Inc., 3 So. 3d 1220, 1234 (Fla.
2009) (“[W]e give full effect to all statutory provisions and construe related
statutory provisions in harmony with one another.”) (citation and internal
quotation marks omitted).

B. The school board’s arguments lack merit.

   1. The school board misinterprets sections 1002.33(17) and
   1011.71(9) as providing two distinct funding mechanisms. The
   sections are related and must be read in harmony.
                                     -7-
    The school board argues sections 1002.33(17) and 1011.71(9) provide
two distinct funding mechanisms and, therefore, section 1002.33(17) has
no application to the instant case. According to the school board,
“[g]eneral funding for charter schools under [section 1002.33(17)(b)]
includes a mandatory requirement that [Florida Education Finance
Program] funds be distributed to charter schools,” but section 1011.71(9)
explicitly states “additional millage for school operational purposes”
generated after a local referendum or general election “do not become part
of the calculation of the Florida Education Finance Program.”

   The flaw in the school board’s reasoning is that charter schools’ general
funding under section 1002.33(17)(b) does not include only Florida
Education Finance Program components. Rather, section 1002.33(17)(b)’s
plain language provides charter schools’ funding is “the sum of” three
sources: (1) “the school district’s operating funds from the Florida
Education Finance Program as provided in s. 1011.62 and the General
Appropriations Act, including gross state and local funds,” (2)
“discretionary lottery funds,” and (3) “funds from the school district’s
current operating discretionary millage levy.” That sum is then “divided
by total funded weighted full-time equivalent students in the school
district; multiplied by the weighted full-time equivalent students for the
charter school.” Id.

   The flaw in the school board’s reasoning arises from its misapplication
of the word “including” within section 1002.33(17)(b). According to the
school board, the word “including” modifies each funding component
which follows – “gross state and local funds, discretionary lottery funds,
and funds from the school district’s current operating discretionary
millage levy” – thus making each component a part of the Florida
Education Finance Program formula.

   However, if each funding component following the word “including”
already was included in “the school district’s operating funds from the
Florida Education Finance Program as provided in s. 1011.62 and the
General Appropriations Act,” what else is the fund for students enrolled in
a charter school to be “the sum of”? The question cannot be answered,
because interpreting the word “including” as modifying each funding
component stated within section 1002.33(17)(b) improperly renders the
phrase “the sum of” as mere surplusage. See Sch. Bd. of Palm Beach Cnty.,
3 So. 3d at 1233 (“Basic to our examination of statutes, and an important
aspect of our analysis here, is the elementary principle of statutory
construction that significance and effect must be given to every word,
                                    -8-
phrase, sentence, and part of the statute if possible, and words in a statute
should not be construed as mere surplusage.”) (citation and internal
quotation marks omitted).

   The only logical construction of section 1002.33(17)(b) is that the word
“including” modifies only its nearest reasonable referent, that is, “gross
state and local funds.” See Scherer v. Volusia Cnty. Dep’t of Corrs., 171
So. 3d 135, 138 (Fla. 1st DCA 2015) (“The [nearest-reasonable-referent]
canon holds simply that, whether coming before or after what is modified,
modifiers (adjectives, adverbs, prepositional phrases, restrictive clauses)
should be read as modifying the nearest noun, verb, or other sentence
element to which they can reasonably be said to pertain.”) (emphasis
added).

    Thus, the proper construction of section 1002.33(17)(b) is that the basis
for the agreement for funding students enrolled in a charter school shall
be the sum of “the school district’s operating funds from the Florida
Education Finance Program as provided in s. 1011.62 and the General
Appropriations Act, including gross state and local funds,” “discretionary
lottery funds,” and “funds from the school district’s current operating
discretionary millage levy.”

   As explained in Section A above, “funds from the school district’s
current operating discretionary millage levy” include increased operating
millages permitted by both sections 1011.71(1) and (9).

   2. The school board overlooks section 1002.33(17)’s plain
   meaning that charter school students shall be funded by the same
   method as other public school students.

   The school board correctly argues that section 1002.33(17) describes
the method of funding charter school students. However, the school board
then argues the method of funding charter school students is not the same
as the method for funding public school students, despite the plain
meaning of section 1002.33(17)’s first sentence – “Students enrolled in a
charter school, regardless of the sponsorship, shall be funded as if they
are in a basic program or a special program, the same as students enrolled
in other public schools in the school district.” (emphasis added).

   The school board seeks to justify its disregard of the plain meaning of
“the same as” by its own attempted application the nearest-reasonable-
referent canon. According to the school board:

                                    -9-
      Applying this principle to the sentence at issue, it is clear that
      the modifier “the same as” must be read to modify the entire
      nearest antecedent phrase – “shall be funded as if they are in
      a basic program or a special program.” Appellants simply
      ignore the words “as if they are in a basic program or a special
      program” between “funded” and “the same as.” . . . It defies
      logic to interpret “the same as” to modify only the first few
      words in the antecedent clause but not the nearer, remaining
      words. It would also render the words “shall be funded as if
      they are in a basic program or a special program”
      meaningless, contrary to basic principles of statutory
      construction. It is an “elementary principle of statutory
      construction that significance and effect must be given to
      every word, phrase, sentence, and part of the statute if
      possible, and words in a statute should not be construed as
      mere surplusage.” Mendenhall v. State, 48 So. 3d 740, 749
      (Fla. 2010).

(emphasis added).

   The school board misapplies the nearest-reasonable-referent canon by
considering only the “nearest antecedent phrase.” (emphasis added). As
our sister court explained, the nearest-reasonable-referent canon may rely
on a modifier which “com[es] before or after what is modified.” See Scherer,
171 So. 3d at 138 (“The [nearest-reasonable-referent] canon holds simply
that, whether coming before or after what is modified, modifiers (adjectives,
adverbs, prepositional phrases, restrictive clauses) should be read as
modifying the nearest noun, verb, or other sentence element to which they
can reasonably be said to pertain.”) (emphasis added); see also Antonin
Scalia and Bryan A. Garner, Reading Law: The Interpretation of Legal Texts
152 (2012) ([T]he nearest-reasonable-reference canon “applies not just to
words that precede the modifier, but also to words that follow it.”)
(emphasis added).

   Applying     the   nearest-reasonable-referent      canon    to   section
1002.33(17)’s first sentence, the modifier “the same as” may apply to the
antecedent phrase “shall be funded as if they are in a basic program or a
special program,” or it may apply to the subsequent phrase “students
enrolled in other public schools in the school district.” The question is, to
paraphrase our sister court, to which nearest sentence element can the
modifier “the same as” reasonably be said to pertain? The most reasonable
interpretation is that “the same as” modifies the subsequent phrase
“students enrolled in other public schools in the district,” because “the
                                    - 10 -
same as” draws a direct comparison to the earlier phrase “[s]tudents
enrolled in a charter school.”

    In reaching our opinion, we have not ignored the antecedent phrase “as
if they are in a basic program or a special program” within section
1002.33(17)’s first sentence. On the contrary, we conclude the antecedent
phrase “as if they are in a basic program or a special program” supports
appellants’ argument that charter school students are to be funded the
same as other public school students. That is because “basic program”
and “special program” are statutorily-defined terms which plainly apply to
both charter school students and public school students.

   Section 1011.61(6), Florida Statutes (2018), defines “Basic programs”
as “includ[ing], but . . . not limited to, language arts, mathematics, art,
music, physical education, science, and social studies.”

   Section 1003.01(10), Florida Statutes (2018), defines “Special program”
as synonymous with “Alternative measures for students with special
needs” and “mean[ing] measures designed to meet the special needs of a
student that cannot be met by regular school curricula.”

   Section 1003.01(3)(a), Florida Statutes (2018), which defines
“Exceptional student,” elucidates what types of “special programs” exist:

          “Exceptional student” means any student who has been
      determined eligible for a special program in accordance with
      rules of the State Board of Education. The term includes
      students who are gifted and students with disabilities who
      have an intellectual disability; autism spectrum disorder; a
      speech impairment; a language impairment; an orthopedic
      impairment; an other health impairment; traumatic brain
      injury; a visual impairment; an emotional or behavioral
      disability; or a specific learning disability, including, but not
      limited to, dyslexia, dyscalculia, or developmental aphasia;
      students who are deaf or hard of hearing or dual sensory
      impaired; students who are hospitalized or homebound;
      children with developmental delays ages birth through 5
      years, or children, ages birth through 2 years, with
      established conditions that are identified in State Board of
      Education rules pursuant to s. 1003.21(1)(e).

(emphasis added).

                                    - 11 -
   Based on the foregoing, we agree with appellants’ argument that, under
section 1002.33(17)’s plain meaning, “Students enrolled in a charter
school, regardless of the sponsorship, shall be funded as if they are in a
basic program or a special program, the same as students enrolled in
other public schools in the school district.” (emphasis added).

   3. Contrary to both sides’ arguments, the Legislature’s 2019
   amendment of section 1011.71(9) should not affect our
   interpretation of the 2018 version of section 1011.71(9).

    In 2019, the Legislature amended section 1011.71(9) to add the
following language shown in bold:

      (9) In addition to the maximum millage levied under this
      section and the General Appropriations Act, a school district
      may levy, by local referendum or in a general election,
      additional millage for school operational purposes up to an
      amount that, when combined with nonvoted millage levied
      under this section, does not exceed the 10-mill limit
      established in s. 9(b), Art. VII of the State Constitution. Any
      such levy shall be for a maximum of 4 years and shall be
      counted as part of the 10-mill limit established in s. 9(b), Art.
      VII of the State Constitution. For the purpose of distributing
      taxes collected pursuant to this subsection, the term
      “school operational purposes” includes charter schools
      sponsored by a school district. Millage elections conducted
      under the authority granted pursuant to this section are
      subject to s. 1011.73. Funds generated by such additional
      millage do not become a part of the calculation of the Florida
      Education Finance Program total potential funds in 2001-
      2002 or any subsequent year and must not be incorporated
      in the calculation of any hold-harmless or other component of
      the Florida Education Finance Program formula in any year.
      If an increase in required local effort, when added to existing
      millage levied under the 10-mill limit, would result in a
      combined millage in excess of the 10-mill limit, any millage
      levied pursuant to this subsection shall be considered to be
      required local effort to the extent that the district millage
      would otherwise exceed the 10-mill limit. Funds levied under
      this subsection shall be shared with charter schools based
      on each charter school’s proportionate share of the
      district’s total unweighted full-time equivalent student
      enrollment and used in a manner consistent with the
                                    - 12 -
      purposes of the levy. The referendum must contain an
      explanation of the distribution methodology consistent
      with the requirements of this subsection.

§ 1011.71(9), Fla. Stat. (2019) (emphasis added).

   According to appellants, the 2019 Legislature’s addition of the bolded
sentences was meant to clarify the Legislature’s intent for the 2018
referendum’s approved millage increase under section 1011.71(9) “to be
shared with public charter schools all along.” In support, appellants cite
several Florida Supreme Court cases, including Matthews v. State, 760 So.
2d 1148 (Fla. 2000), to argue “a court may consider an amendment to a
statute soon after controversies as to the interpretation of the original act
arise as legislative interpretation of the original law. Such subsequent
amendments to a statute, which serve to clarify rather than change existing
law, are entitled to substantial weight in construing the earlier law.” Id. at
1150 (citation omitted) (emphasis added).

   Here, appellants argue, a growing controversy existed two years earlier
about whether voted operating discretionary millage revenues must be
shared with public charter schools. See Indian River Charter High Sch., Inc.
v. Sch. Bd. of Indian River Cnty., Case No. 31-2016-CA-000432 (Fla. 19th
Cir. Ct. June 13, 2017) (circuit court held the Indian River County School
Board was required to share voted millage levy revenues with charter
schools). Thus, appellants argue, the Legislature’s 2019 amendment to
section 1011.71(9) was meant to clarify that “[i]t was the intent of the
Legislature all along for Voted Millage funds to be shared with public
charter schools, even under the prior version of section 1011.71(9).”

    On the other hand, the school board argues the 2019 Legislature’s
addition of the bolded sentences necessarily means those provisions did
not exist within the 2018 version of section 1011.71(9). In support, the
school board cites Arnold v. Shumpert, 217 So. 2d 116, 119 (Fla. 1968)
(“[W]hen a statute is amended, it is presumed that the Legislature intended
it to have a meaning different from that accorded to it before the
amendment.”). The school board also counters appellants’ reliance on
cases like Matthews with other Florida Supreme Court cases holding it is
inappropriate to use an amendment enacted several years after the
original enactment to “ clarify” original legislative intent. See, e.g., State
Farm Mut. Auto Ins. Co. v. Laforet, 658 So. 2d 55, 62 (Fla. 1995) (“[A]
clarifying amendment to a statute that is enacted soon after controversies
as to the interpretation of a statute arise may be considered as a legislative
interpretation of the original law and not as a substantive change. It would
                                    - 13 -
be absurd, however, to consider legislation enacted more than ten years
after the original act as a clarification of original intent[.]”).

    In our opinion, rather than attempting to choose one viable statutory
construction canon over another in determining the 2019 amendment’s
effect on section 1011.71(9), we simply interpret the 2018 version of
section 1011.71(9) as written. If we had been called upon to interpret the
2018 version of section 1011.71(9) before the 2019 amendment, we would
have done so, using other statutory construction canons available for our
consideration.

   Also contrary to the parties’ positions, the 2019 amendment’s prior
drafts or final bill analysis should not affect our interpretation of the 2018
version of section 1011.71(9). According to the school board, the
Legislature considered in an earlier bill draft, but ultimately did not
adopt, language which would have made the 2019 amendment
retroactive. Instead, the Legislature included express language providing
that the 2019 amendment applies prospectively, which the school board
says shows the Legislature did not intend the changes to “clarify” a
requirement that already applied. On the other hand, appellants argue
the 2019 amendment’s final bill analysis states it was intended “to clarify
that the term ‘school operational purposes’ includes charter schools
sponsored by a school district.” (emphasis added).

   The school board’s reliance on earlier drafts, and appellants’ reliance
on a final bill analysis, are simply not persuasive as a matter of law. See
Rollins v. Pizzarelli, 761 So. 2d 294, 299 (Fla. 2000) (“[W]hen the statutory
language is clear, legislative history cannot be used to alter the plain
meaning of the statute.”); Am. Home Assur. Co. v. Plaza Materials Corp.,
908 So. 2d 360, 376 (Fla. 2005) (Cantero, J., concurring in part and
dissenting in part) (proposing that “legislative staff analyses add nothing
to an investigation of legislative intent”).

                                Conclusion

   In sum, our review is limited to the 2018 versions of sections
1002.33(17) and 1011.71(9), and how those statutes may be read in
harmony according to their plain meaning. The 2018 referendum, by
excluding charter schools from that portion of the current discretionary
operating millage levy provided in section 1011.71(9), violated section
1002.33(17)’s requirement that “[s]tudents enrolled in a charter school,
regardless of the sponsorship, shall be funded as if they are in a basic

                                    - 14 -
program or a special program, the same as students enrolled in other
public schools in the school district.” (emphasis added).

   Based on the foregoing, we reverse the circuit court’s final judgment
(and incorporated “Orders on Pending Motions for Summary Judgment”)
finding the 2018 referendum did not violate Florida law. We remand for
the circuit court to enter an order denying the school board’s motion for
summary judgment and granting appellants’ motions for summary
judgment.

   As for the remedy on remand, the school board and the appellants have
agreed (in their requested supplemental briefing following our original
opinion) that the “non-charter” limitation in the 2018 referendum is
severable and may be stricken from the 2018 referendum. This is because
the school board’s resolution authorizing the 2018 referendum to be
placed before voters included a severability clause:

      SECTION 8. SEVERABILITY. In the event that any word,
      phrase, clause, sentence, or paragraph of this Resolution shall
      be held invalid by any court of competent jurisdiction, such
      holding shall not affect any other work [sic], clause, phrase,
      sentence or paragraph.

    We concur with the parties’ agreement as to severability. “When a
portion of a statute or ordinance is declared invalid the remaining portions
thereof which are severable ordinarily should be recognized as valid, and
it is the duty of the court to preserve their validity whether or not a
severability clause was included.” Dade Cnty. v. Keyes, 141 So. 2d 819,
821 (Fla. 3d DCA 1962). “The fact that the offending provision is not self-
contained in a separate section of the statute does not prohibit the court
from applying the severability rule.” Small v. Sun Oil Co., 222 So. 2d 196,
199 (Fla. 1969). Rather, “[t]he key is whether the overall legislative intent
is still accomplished without the invalid provision.” Searcy, Denney,
Scarola, Barnhart & Shipley v. State, 209 So. 3d 1181, 1196 (Fla. 2017).

   Applying those principles here, we sever and strike the “non-charter”
limitation from the 2018 referendum, leaving the remainder of the 2018
referendum in full force and effect. Severing and striking the “non-charter”
limitation from the 2018 referendum still accomplishes the 2018
referendum’s intent to generate additional revenue “to fund school safety
equipment, hire additional school police and mental health professionals,
fund arts, music, physical education, career and choice program teachers,

                                    - 15 -
and improve teacher pay.” The only difference is that a portion of those
funds must be shared with charter schools, for the reasons stated above.

   The school board and the appellants nevertheless disagree on when the
sharing of funds generated from the 2018 referendum must commence.
The school board argues the charter schools are not retroactively entitled
to referendum funds for the 2019-2020 and 2020-2021 school years
because those funds have already been collected, obligated, distributed,
and/or spent. Instead, the school board argues, the charter schools’
remedy “must be on a going forward basis and the remainder of their
claims should be remanded for further proceedings.” According to the
school board, “apportioning funds between charter schools and [non-
charter] schools and ensuring compliance with the purposes contained in
the 2018 Referendum will involve complex legal and factual questions that
the trial court should address in the first instance.”

    On the other hand, the appellants argue that the charter schools “are
entitled to receive their share of all revenues that have been collected since
the 2018 Referendum went into effect, as well as to all revenues that will
be collected during the remainder of the referendum period.” According to
the appellants, they “were seeking to enjoin the School Board and get a
favorable declaratory judgment prior to the School Board collecting,
distributing, and otherwise obligating the funds. During this appeal, with
full knowledge that this Court could overturn the decision of the trial
court, the School Board proceeded to spend the revenues from the 2018
Referendum. The School Board now attempts to use its knowing
expenditure of these funds during litigation as a shield against liability for
both the 2019-20 school year and the 2020-21 school year.”

   In reply, the school board argues its actions “in budgeting and spending
the millage generated by the 2018 Referendum fall within the scope of
governmental functions that are immune from money damages under the
doctrine of sovereign immunity.” According to the school board, “[t]o
retroactively hold [it] liable for monetary damages for allocating millage
pursuant to a voter-approved referendum that was previously upheld by
two separate courts would significantly interfere with [its] control over
public funds and school budgeting. Protecting the School Board from such
interference, whether through a direct damages claim or supplemental
declaratory relief, is precisely why sovereign immunity exists.”

   We conclude the issue of when the sharing of funds generated from the
2018 referendum must commence is not ripe for our review because the
circuit court, based on its findings, did not reach this issue. We remand
                                    - 16 -
for the circuit court to conduct any necessary hearings, evidentiary or
otherwise, to determine this issue through findings of fact and conclusions
of law in the first instance, subject to appellate review.

    Lastly, to preserve the school board’s ability to seek appellate review of
this opinion, we certify to the Florida Supreme Court the following question
of great public importance:

      Does a local referendum which levies additional millage for
      school operational purposes under section 1011.71, Florida
      Statutes (2018), but which includes only non-charter schools
      in the referendum, violate section 1002.33(17), Florida
      Statutes (2018) (“Students enrolled in a charter school,
      regardless of the sponsorship, shall be funded as if they are
      in a basic program or a special program, the same as students
      enrolled in other public schools in the school district.”)?

   Reversed and remanded for further proceedings consistent with this
opinion; question of great public importance certified.

LEVINE, C.J., DAMOORGIAN, CONNER, FORST, KLINGENSMITH, KUNTZ, and ARTAU,
JJ., concur.
FORST, J., concurs specially with opinion.
KLINGENSMITH, J., concurs specially with opinion, in which CONNER and
FORST, JJ., concur.
GROSS, J., dissents with opinion, in which WARNER and MAY, JJ., concur.
CIKLIN, J., dissents with opinion, in which WARNER, GROSS, and MAY, JJ.,
concur.
GERBER, J., recused after supplemental briefing.

FORST, J., concurring specially.

   I concur with the majority opinion’s determination that (1) this case
merits en banc review and (2) the panel’s decision should be withdrawn
and replaced with an opinion reversing the trial court’s order, finding that
the arguments of appellants, not the school board, merit summary
judgment.

   As set forth in the majority opinion, a lawsuit was filed by two charter
schools and the parents of a charter school student. Their complaint
addresses the decision of the school board and the Palm Beach County
voters to request, approve and provide additional public school funding,
designated for important purposes such as school safety equipment; hiring
                                    - 17 -
additional school police and mental health professionals; funding arts,
music, physical education, career and choice program teachers; and
improving teacher pay. However, Palm Beach County charter schools and
their “over 21,000” students (per appellants’ motion for rehearing en banc)
would be excluded from this new funding, notwithstanding the fact that
they are part of the Palm Beach County public school system.

    The case was briefed and addressed by a three-judge panel of this court.
That panel held for the school board, by a 2-1 vote, affirming the trial
court’s summary judgment order that rejected appellants’ challenge to the
2018 referendum. A motion for rehearing en banc was filed, requesting
that all twelve judges of the Fourth District Court of Appeal weigh in on
this case, arguing that consideration by the full court in this “exceptionally
important case” was necessary due to the “far-reaching implications of the
panel’s decision on charter school students across the state, ongoing
litigation involving the very same issue, and the varied conclusions of five
reviewing judges in three separate suits.”

   As Judge Tanenbaum noted in his concurring opinion in State v.
Petagine, 290 So. 3d 1106 (Fla. 1st DCA 2020), “Florida’s en banc rule”
provides that “en banc consideration—if it is to be granted at all—certainly
must be the exception and not the rule.” Petagine, 290 So. 3d at 1111
(Tanenbaum, J., concurring in the denial of rehearing en banc). See also
Fla. R. App. P. 9.331(a) (2020) (en banc review is warranted where “the
case or issue is of exceptional importance or [where] necessary to maintain
uniformity in the court’s decisions”). As set forth below, this is such an
exceptional case.

          The Issue here is One of “Exceptional Importance”

      We conclude that in the field of public education the doctrine
      of ‘separate but equal’ has no place. Separate educational
      facilities are inherently unequal.

Brown v. Bd. of Educ., 347 U.S. 483, 495 (1954), supplemented by 349
U.S. 294 (1955).

   The unanimous opinion in Brown did not signal the end of state-
sanctioned deliberate segregation of public schools. It was merely the end
of the beginning, as more litigation and court opinions followed. See
generally Brown v. Bd. of Educ. (Brown II), 349 U.S. 294 (1955),
supplementing 347 U.S. 483 (1954). The Court’s 1955 opinion in Brown II
was deemed necessary to request desegregation of public schools “with all
                                    - 18 -
deliberate speed.” Brown II, 349 U.S. at 301. These decisions were met
by various forms of opposition, most notably in Virginia, wherein the
legislature adopted a strategy of “Massive Resistance.”      James H.
Hershman Jr., Massive Resistance, Encyclopedia Virginia (June 29, 2011),
https://www.encyclopediavirginia.org/massive_resistance. See generally
Ira M. Lechner, Massive Resistance: Virginia’s Great Leap Backward, 74
Va. Q. Rev. 631 (1998).

    In 1959, one Virginia school board, in Prince Edward County, closed all
of its public schools in opposition to desegregation and used state tuition
grants to establish whites-only private schools. The Closing of Prince
Edward County’s Schools, Virginia Museum of History & Culture,
https://www.virginiahistory.org/collections-and-resources/virginia-
history-explorer/civil-rights-movement-virginia/closing-prince        (last
visited Oct. 19, 2020). “No provision was made for educating the county’s
black children.” Id. This school board preferential treatment of one class
of students (and their parents) over another continued in Prince Edward
County until 1964, when the U.S. Supreme Court ruled that this scheme
was a violation of “equal protection of the laws guaranteed by the
Fourteenth Amendment.” Griffin v. Cnty. Sch. Bd. of Prince Edward Cnty.,
377 U.S. 218, 225 (1964).

   Appellants in the instant case have not claimed that the referendum at
issue violated their Fourteenth Amendment Equal Protection rights.
However, they have argued that:

         It has always been the intention for Florida’s children to
      receive comparable levels of funding regardless of what public
      school they attend. Art. IX, § 1(a), Fla. Const. By opening
      section 1002.33(17) in the manner that it did, the Legislature
      created a baseline question to guide any interpretation of
      charter school funding provisions: Are public charter schools
      being funded at a comparable level to their district-operated
      counterparts? Any answer other than “yes” in this respect
      deserves the full scrutiny of the courts. In the instant case,
      the answer is “no.” Palm Beach County public charter school
      students cannot be funded at a comparable level to other
      public school students in the District if they have been denied
      the benefit of the proceeds from the 2018 Referendum. To
      deny public charter school students an equal opportunity to a
      quality education is to deny the very intent of section
      1002.33(17) and article IX, section 1(a) of the Florida
      Constitution.
                                   - 19 -
(Emphasis added).

   The Florida Constitution provides that “[t]he education of children is a
fundamental value of the people of the State of Florida” and that it is “a
paramount duty of the state to make adequate provision for the education
of all children residing within its borders.” Art. IX, § 1(a), Fla. Const.
(emphasis added). Moreover, “[s]tudents enrolled in a charter school . . .
shall be funded . . . the same as students enrolled in other public
schools in the school district.” § 1002.33(17), Fla. Stat. (2018)
(emphasis added).

   As many as 21,000 charter school students are directly impacted by
the 2018 referendum which treats charter schools as both separate and
unequal with respect to supplemental funding for important items such as
additional school security. Although the situation in 2018-21 Palm Beach
County is not in any measure on a par with that in Virginia in 1954-65,
when segregation, discrimination and inequality were the norms and
sanctioned by state and local authorities, the school board here seems to
have taken a page from the “massive resistance” playbook in regard to full
funding for charter schools and charter school students.

   During several of this century’s United States Supreme Court
confirmation hearings, the concept of a “super precedent” has come up.1
One legal academic has posited that “[t]o say a case is a super-precedent
means it is judicially unshakeable, a precedential monument which may
not be gainsaid, akin to having the statute-like force of vertical stare
decisis horizontally.” Michael Sinclair, Precedent, Super-Precedent, 14
Geo. Mason L. Rev. 363, 365 (2007). In a 2013 law journal article, then-
law professor Amy Coney Barrett stated that Brown is one of seven cases
“included on most hit lists of superprecedent.” Amy Coney Barrett,
Precedent and Jurisprudential Disagreement, 91 Tex. L. Rev. 1711, 1734–
35 (2013).



1See, e.g., Confirmation Hearing on the Nomination of John G. Roberts, Jr. to be
Chief Justice of the United States Before the H. Comm. on the Judiciary, 109th
Cong. 145 (2005) (statement of Chairman Arlen Specter) (questioning Justice
Roberts concerning whether he considered Roe a super precedent); Confirmation
Hearing on the Nomination of Samuel A. Alito, Jr. to be an Associate Justice of
the Supreme Court of the United States Before the H. Comm. on the Judiciary,
109th Cong. 321 (2006) (statement of Chairman Arlen Specter) (questioning
Justice Alito concerning super precedent and stare decisis).
                                     - 20 -
    My determination that this case merits en banc review rests on the
following factors: (1) the original two-judge majority’s decision is in conflict
with the principles of Brown and Griffin, a “super-precedent” and one of
its progeny; (2) that 2-1 panel decision is at odds with the text of the
Florida Constitution (establishing a “fundamental value” and “paramount
duty”) and a Florida statute’s explicit prohibition; and (3) a significant
number of individuals (the school children attending Palm Beach County
charter schools, their parents, and the county’s charter school
administrators, staff and faculty) are negatively impacted by the
underlying action of the school board, the referendum’s passage, and the
decision of the two-judge majority panel.

   “Negatively impacted” may be an understatement—the school board
and voters determined the additional monies were needed “to fund school
safety equipment, hire additional school police and mental health
professionals, fund arts, music, physical education, career and choice
program teachers, and improve teacher pay.” Endeavoring to ensure
school safety is an important, if not fundamental, duty of the public school
system, owed to all of its students and staff. Accordingly, this case may
be deemed an “exceptional case,” meriting en banc review.

   As noted above, I agree with the majority opinion’s analysis and
determination. I want to emphasize that my decision to join the majority
and sit en banc to address the panel’s decision was not taken lightly.
Reversal of a panel opinion by the full court should (and has been) a very
limited occurrence. Several of my colleagues object to this court granting
rehearing en banc and reversing the original panel decision, and I respect
(though respectfully disagree with) their arguments, when stripped of the
language discussed below.

                                 A Concern

    Judge Gross’s dissenting opinion, to the extent it addresses the merits
of the parties’ arguments, is comprehensive and well-reasoned (as is the
majority opinion). I must note, however, that this dissenting opinion,
joined by two of my other colleagues, begins with the exclamation that
“[t]he majority has fabricated an invalid and unauthorized remedy by
invoking the doctrine of severability, hijacking the en banc process, ignoring
binding precedent, and acting not as a court of law bound by age-old legal
precepts, but as a political body governed by the principle of majority rule.”
Gross Dissenting Op. at *23 (emphasis added). That opinion also alleges
that “[t]o resolve this political question here at issue, the majority has

                                     - 21 -
resorted to an opaque, result-oriented analysis to shoehorn statutory
language into the result it desires.” Id. at *29.

   The above-noted language characterizes the individual decisions of
seven judicial colleagues to both (1) rehear this case en banc and (2)
reverse a 2-1 panel opinion as borne out of a desire to act “as a political
body governed by the principle of majority rule.” Gross Dissenting Op. at
*23. This dissent recklessly speculates that this could “negatively affect
the public’s perception of the judiciary’s ability to render meaningful
justice.” Id. at *29. I am seriously concerned that this narrative may itself
provide rhetorical talking points to those individuals and entities,
proceeding from all points of the viewpoint spectrum, who are (and have
been) willing to irresponsibly diminish the independence and legitimacy of
the judiciary in furtherance of their agenda.

KLINGENSMITH, J., concurring specially.

  I concur in the majority opinion but write to highlight a few facts either
omitted or given cursory reference by my dissenting colleagues.

   After the smoke clears and the dust settles, the fact remains that the
parties themselves—and the School Board in particular—have advised this
court that the “non-charter” limitation is severable from the referendum
consistent with the School Board’s Referendum Resolution adopted July
18, 2018 as follows:

      SECTION 8. SEVERABILITY. In the event that any word,
      phrase, clause, sentence, or paragraph of this Resolution shall
      be held invalid by any court of competent jurisdiction, such
      holding shall not affect any other work [sic], clause, phrase,
      sentence or paragraph.

It should also be noted that according to the record presented this court,
the drafters of the referendum (again, the School Board) were well aware
during the drafting stage of the potential illegality of the ballot proposal’s
exclusion of charter schools. “Charter schools are nonsectarian public
schools that operate under a performance contract (charter) with a public
sponsor—either a district school board or a university.” Sch. Bd. of Palm
Beach Cnty. v. Survivors Charter Schs., Inc., 3 So. 3d 1220, 1228 (Fla.
2009). One month prior to the adoption of the Resolution, on June 18,
2018, Palm Beach Maritime Academy, Inc., through its counsel, sent a
letter putting the School Board on notice that the proposed 2018
Referendum was illegal in that it deprived public charter schools of their
                                    - 22 -
right to share in the 2018 Referendum Revenues. Nonetheless, the School
Board went forward despite those concerns and finalized the language of
the referendum that was presented to the voters for approval, and now us
for review.

    I share the concerns raised by my dissenting colleagues about judges
re-writing voter referendums, and acknowledge their condemnation of
court-sanctioned voter disenfranchisement, see, e.g., Jones v. DeSantis,
462 F. Supp. 3d 1196 (N.D. Fla.), rev’d en banc sub nom., Jones v. Governor
of Fla., 975 F.3d 1016 (11th Cir. 2020). However, it should be emphasized
that the drafters of the ballot language in question—the elected
representatives overseeing the Palm Beach County School District—have
expressly indicated to this court that it is, and was, their intention
(through severability) that this court address any legal flaws inherent in
the language, and to do so without striking down the entire referendum.
This court is rarely presented with such a clear and unquestionable
expression of a drafter’s intent as we have in this case.

    Therefore, if my dissenting colleagues are correct that the collective will
of Palm Beach County voters is being upended by the result in this case,
and that monies which the School Board wanted to keep from the charter
schools will get allocated to them in the end, then it is not this court that
is engaged in either “flying under false colors” or “hiding the ball.” The
School Board itself has invited this result by asking us to perform our
judicial function under this stipulation. See, e.g., United States v. Bogle,
689 F. Supp. 1121, 1140 (S.D. Fla. 1988) (“Judicial power is by nature
reactive and dependent upon the interests of litigants for presentation and
illumination of the issues. The courts are not empowered to seek issues
or promulgate advice.” (internal citation omitted)). I am not so willing, as
my dissenting colleagues may be, to casually cast aside the clear
severability clause in the School Board’s Resolution.

CONNER and FORST, JJ., concur.

GROSS, J., dissenting.

   I dissent. The majority has fabricated an invalid and unauthorized
remedy by invoking the doctrine of severability, hijacking the en banc
process, ignoring binding precedent, and acting not as a court of law
bound by age-old legal precepts, but as a political body governed by the
principle of majority rule.


                                     - 23 -
    The statutory analysis in this case is lengthy and difficult, but the heart
of the case is simple. Palm Beach County voters approved a referendum
to tax themselves, with the proceeds going to “non-charter District
schools.” (Emphasis supplied). The referendum presented the voters with
the following choice on the ballot:

        REFERENDUM TO APPROVE AD VALOREM LEVY FOR
         SCHOOL SAFETY, TEACHERS AND OPERATIONAL
                          NEEDS

      Shall the School Board of Palm Beach County have authority
      to levy 1.00 mills of ad valorem millage dedicated
      for operational needs of non-charter District schools to
      fund school safety equipment, hire additional school police
      and mental health professionals, fund arts, music,
      physical education, career and choice program teachers, and
      improve teacher pay beginning July 1, 2019 and
      automatically ending June 30, 2023, with oversight by the
      independent committee of citizens and experts?

      ______Yes
      ______No

   Finding the exclusion of charter schools from the referendum to be
unlawful, the majority has wielded the doctrine of severability to sever the
word “non-charter” from the referendum and hold that charter schools are
entitled to share in the tax proceeds. This act of judicial hocus pocus
disenfranchises the voters of Palm Beach County and violates section
1011.71(9), Florida Statutes, which requires voter approval for the tax to
be valid.

   I. The Word “non-charter” Cannot Lawfully Be Severed From the
      Referendum So That Charter Schools Receive Part of the Tax
      Proceeds.

   Section 1011.71(9), Florida Statutes (2018), requires voter approval “by
local referendum or in a general election” to validate the tax levy at issue
here. The 2018 referendum asked the voters to approve a tax “dedicated
for operational needs of non-charter District schools.”          (Emphasis
supplied). The majority holds that the exclusion of charter schools from
the 2018 referendum was illegal and then severs the “non-charter”
limitation from the referendum.

                                     - 24 -
   Contrary to the majority’s conclusion, the non-charter language in the
referendum is not severable. To be sure, the Florida Supreme Court has
held the doctrine of severability applies to citizen-initiated constitutional
amendments. See Ray v. Mortham, 742 So. 2d 1276, 1281 (Fla. 1999).
And our supreme court’s reasoning in Ray would support applying a
severability analysis to local referenda.

   When a part of a law is declared illegal, the remainder of the law will be
permitted to stand if:

    (1) the [invalid] provisions can be separated from the remaining
        valid provisions,

    (2) the legislative purpose expressed in the valid provisions can
        be accomplished independently of those which are void,

    (3) the good and the bad features are not so inseparable in
        substance that it can be said that the Legislature [or in this
        case voters] would have passed the one without the other,
        and

    (4) an act complete in itself remains after the invalid provisions
        are stricken.

Cramp v. Bd. of Pub. Instruction of Orange Cnty., 137 So. 2d 828, 830 (Fla.
1962) (formatting altered).

   Here, the referendum fails prong (3) of the severability test. The “non-
charter” limitation was a material term of the referendum. Nothing is more
material in a taxing referendum than the identity of the recipients of the
tax proceeds. The voters never consented to a levy for the operational
needs of charter schools. Thus, the provision excluding charter schools
from funding is so inseparable in substance from the remainder of the
referendum that it cannot be said the voters would have passed the
referendum without it.

   To grant appellants the remedy they seek—obtaining a share of the
proceeds of the referendum for charter schools—is akin to “hiding the ball”
under Armstrong v. Harris, 773 So. 2d 7, 18 (Fla. 2000). A “ballot must
give the voter fair notice of the decision he must make.” Askew v.
Firestone, 421 So. 2d 151, 155 (Fla. 1982).


                                    - 25 -
   The referendum identified the recipients of the proposed tax as non-
charter schools. A later inclusion of charter schools as recipients of the
tax monies would be a classic example of “flying under false colors” or
“hiding the ball,” conduct that would justify the invalidation of the
referendum because it is impossible to say how the electorate would have
voted “if the voting public had been given the whole truth.” Armstrong,
773 So. 2d at 20 (quoting Wadhams v. Bd. of Cnty. Comm’rs, 567 So. 2d
414, 417 (Fla. 1990)).

   In fact, in a voter information sheet distributed prior to the referendum,
the School Board stated unequivocally that charter schools would not
receive any portion of the funds generated by the levy. 2 Now, by
stipulation, the School Board has gone back on its representation to the
voters, agreeing that the “non-charter” limitation is severable. If this isn’t
hiding the ball, what is?

   The severability clause in the School Board’s resolution authorizing the
referendum does not change the analysis. The referendum itself does not
contain a severability clause. Thus, it cannot be said that the voters ever
expressed a preference for severability.

   The existence of a severability clause in a resolution authorizing a
referendum is different from a severability clause within a statute. A
severability clause within a statute is relevant because it expresses the
Legislature’s intent as to severability. In this case, by contrast, the School
Board’s intent as to the severability of any invalid portion of the resolution
does not express the voters’ intent. The key question is whether the voters
expressed a preference for severability of any invalid portion of the
referendum. They did not.

   In short, the referendum’s proceeds cannot be shared with the County’s
charter schools because the voters never approved a levy for the benefit of
charter schools.

   Section 1011.73 articulates the remedy for an illegal referendum:
invalidation of the election. See § 1011.73(1), Fla. Stat. (2018) (“In the
event any such election is invalidated by a court of competent jurisdiction,
such invalidated election shall be considered not to have been held.”); §
1011.73(2), Fla. Stat. (2018) (similar). Judge Gerber’s original panel

2 See The School District of Palm Beach County’s 2018 Tax Referendum FAQ,
https://www.palmbeachschools.org/UserFiles/Servers/Server_270532/File/TE
N/Referendum%202018/!Ref2018_FAQ.pdf (last visited Jan. 21, 2021).
                                    - 26 -
dissent recognized as much, given his proposed disposition to remand for
the circuit court to invalidate the referendum. Consequently, even if the
new en banc majority’s interpretation of section 1002.33(17) were correct,
the only legally-proper remedy would be to invalidate the 2018
referendum.

   Rather than taking that principled approach and acknowledging the
only proper remedy is the referendum’s invalidation, the majority has
instead rewritten the referendum and pulled a bait-and-switch upon the
voters of Palm Beach County. By judicial fiat, the majority has imposed a
levy for the benefit of charter schools that the voters never approved “by
local referendum or in a general election” as required by section
1011.71(9).

   II. Because the Legislature Amended the Applicable Statute to
       Prevent Charter Schools from Being Omitted from a Similar
       Taxing Referendum, the Case or Issue is not of “Exceptional
       Importance.”

   Under Florida Rule of Appellate Procedure 9.331(a), “[e]n banc hearings
and rehearings shall not be ordered unless the case or issue is of
exceptional importance or unless necessary to maintain uniformity in the
court’s decisions.” The original panel opinion did not conflict with any
existing decision. It was a case of first impression. Thus, en banc
consideration is only appropriate if the case or issue is of “exceptional
importance.”

    This case involved the political question of whether a referendum to
impose a discretionary millage for operational expenses under section
1011.71(9) had to include charter schools. The original panel held it did
not. In 2019, our Legislature amended section 1011.71(9), Florida
Statutes (2019), to require that charter schools be included in any future
referendum. Therefore, the original panel opinion has limited application
to other cases.

   When an appellate court has taken up a case en banc as being of
“exceptional importance” under rule 9.331(a), the case has involved a
significant constitutional question or has broad application to many cases.
See, e.g., Logue v. Book, 297 So. 3d 605, 620 (Fla. 4th DCA 2020) (Gross,
J., concurring specially) (finding First Amendment issue to be of
exceptional importance); In re Estate of Walker, 609 So. 2d 623, 625 (Fla.
4th DCA 1992) (finding exceptional importance in a testamentary case
interpreting the term “personal property” where the decision would have a
                                   - 27 -
“far reaching effect”); Stone v. State, 547 So. 2d 158, 159 (Fla. 4th DCA
1989) (finding exceptional importance in a case interpreting the scope of
searches incident to lawful arrest under the Fourth Amendment); Ortiz v.
State, 24 So. 3d 596, 597 (Fla. 5th DCA 2009) (case which “fleshe[d] out
the borders of both the ‘feared medical emergency’ exception to the warrant
requirement . . . and the now well-recognized community caretaking
function of police officers” found to be exceptionally important where
original panel decision had “potentially far-reaching negative effects on the
actions of law enforcement officers in fulfilling this function”); In the
Interest of D.J.S., 563 So. 2d 655, 657 (Fla. 1st DCA 1990) (finding
exceptional importance where the case affected the rights of parents and
children throughout the state and the interpretation of Chapter 39, Florida
Statutes, as applied to termination of parental right proceedings).

    When these situations are not present, and when the case does not
otherwise affect the public’s perception of the judiciary’s ability to render
justice, a case is not “enbancable.” See, e.g., Fleischer v. Hi-Rise Homes,
Inc., 536 So. 2d 1101, 1102 (Fla. 4th DCA 1988) (holding that an en banc
decision was not necessary to correct impression from prior case that
warranty deeds must contain express provisions for attorney’s fees where
offending language was not a matter of “exceptional importance” and was
not necessary to maintain uniformity in court’s decisions); Univ. of Miami
v. Wilson, 948 So. 2d 774, 792 (Fla. 3d DCA 2006) (Shepherd, J.,
concurring in denial of rehearing en banc) (finding no exceptional
importance in a wrongful death action where respondents’ recovery would
not affect the ability of other potential litigants to seek their own remedy
nor influence the “public’s perception of the judiciary’s ability to render
meaningful justice”); Gainesville Coca-Cola v. Young, 632 So. 2d 83, 84
(Fla. 1st DCA 1993) (finding a workers’ compensation case was not of
exceptional importance where the court’s opinion did not have any impact
upon the workers’ compensation jurisprudence of the state).

    “‘Exceptional importance’ surely does not mean any case in which the
en banc majority disagrees with the reasoning or result of a panel
majority.” State v. Georgoudiou, 560 So. 2d 1241, 1247 (Fla. 5th DCA
1990) (Cowart, J., dissenting). Instead, “‘[e]xceptional importance’ must
be interpreted to mean a case exceptionally important to the jurisprudence
of the State as a judicial precedent.” Id. at 1247–48.

   This case does not involve a significant constitutional question and will
not have broad application to other cases. The original majority holding
has been nullified by the Legislature. The applicable statutes have been
passed and amended by different Legislatures at different times over the
                                    - 28 -
last 20 years. As the Legislature did in 2019, the burden is on the
Legislature to use statutory language that expresses its political will.

   Moreover, the original majority decision will not have a meaningful
impact on litigation outside the Fourth District. While the original majority
decision would initially have been binding on trial courts outside the
Fourth District, see Pardo v. State, 596 So. 2d 665, 666 (Fla. 1992), any
similar cases (e.g., the pending Miami lawsuit 3) will inevitably be appealed
to a different District Court of Appeal, which will then have de novo review
of the statutory interpretation issue. And the Florida Supreme Court
would have jurisdiction to review any conflicting decisions among the
District Courts of Appeal. 4 Thus, because other District Courts of Appeal
are not bound by this court’s decision, the existence of similar litigation in
other Districts does not transform the case or issue here into one of
“exceptional importance.”

    The majority’s decision to consider this case en banc, rather than
allowing the original panel decision to stand, will also negatively affect the
public’s perception of the judiciary’s ability to render meaningful justice.
To resolve this political question here at issue, the majority has resorted
to an opaque, result-oriented analysis to shoehorn statutory language into
the result it desires.

    III. The majority rewrites section 1002.33(17), Florida Statutes
         (2018).



3 A circuit court in Miami recently decided Archimedian Academy, Inc. v. School
Board of Miami Dade County, Florida, Case No. 2019-030739-CA-01 (Fla. 11th
Cir. Ct. Dec. 9, 2020). Unlike the referendum in this case, the Miami referendum
did not expressly exclude charter schools from receiving funds generated by the
levy. Id. at 11. Still, the Miami circuit court concluded that nothing in the plain
language of Florida law, as it existed in 2018, required the School Board of Miami
Dade County to provide a proportional share of the referendum levy funds to
charter schools. Id. at 19. Reference to the circuit court’s online docket reveals
that a notice of appeal has been filed in that case.

4 The majority’s certification of a question of great public importance is curious.
In supplemental briefing, the parties stipulated that the doctrine of severability
applied, subscribing to the principle that half a loaf is better than none. Neither
party has the incentive to seek review in the Florida Supreme Court where one
possible outcome would be the invalidation of the entire referendum. At the end
of the day, no one, not even this court, is looking out for the voters.
                                      - 29 -
   Apart from the majority’s improper decision to consider this case en
banc, its interpretation of section 1002.33(17), Florida Statutes, is deeply
flawed. By means of interpretive legerdemain, the majority has rewritten
section 1002.33(17), Florida Statutes, while pretending not to do so. The
majority’s analysis, dressed in textualist garb, is a naked departure from
textualism.

   A. The majority rewrites the first sentence of section 1002.33(17),
      Florida Statutes.

   The proper analysis must begin with the plain language of the statute.
The first sentence of the statute provides: “Students enrolled in a charter
school, regardless of the sponsorship, shall be funded as if they are in a
basic program or a special program, the same as students enrolled in other
public schools in the school district.” § 1002.33(17), Fla. Stat. (2018).
Although subsection (17) is labeled “funding,” it appears in the statute
governing charter schools—it is not found in the part of the Florida
Statutes governing funding for school districts. See §§ 1071.60–1071.78,
Fla. Stat. (2018).

    The first sentence of section 1002.33(17) consists of two parts: an
operative clause and a comparative clause. Id. The operative clause of
section 1002.33(17) states that “[s]tudents enrolled in a charter school . .
. shall be funded as if they are in a basic program or a special program . .
. .” Id. The operative clause is then followed by a comparative clause: “the
same as students enrolled in other public schools in the school district.”
This comparative clause does not change the meaning of the operative
clause, but instead expresses an equality. Specifically, the phrase “the
same as” expresses an equivalence between the operative clause and the
subsequent phrase within the comparative clause.

   The natural reading of this statute, then, is that students enrolled in a
charter school “shall be funded as if they are in a basic program or a
special program,” which is “the same as” how students enrolled in other
public schools in the school district are funded. In other words, the first
sentence of this funding provision describes a method of funding students
based on the Florida Education Finance Program (“FEFP”), not an amount
or source of funding. Thus, the statute sets forth a method for funding
“students enrolled in a charter school,” which is “the same as students
enrolled in other public schools in the district.”

   The following example illustrates why this is the natural interpretation
of the first sentence of section 1002.33(17). Consider a hypothetical
                                   - 30 -
statute that says: “Law clerks shall be paid via direct deposit, the same as
judges.” No one would reasonably read this statute as saying that “law
clerks shall be paid the same as judges.” Such a statute is referring to a
method of payment, not an amount or source of payment.

   Here, the key question is whether the referendum violates the operative
clause of section 1002.33(17)—i.e., the requirement that students enrolled
in a charter school “shall be funded as if they are in a basic program or a
special program.”     The referendum obviously does not violate this
requirement. After the referendum, students enrolled in Palm Beach
County charter schools are still “funded as if they are in a basic program
or a special program.” And this is “the same as students enrolled in other
public schools in the school district.” Dissatisfied with this result,
however, the majority proceeds to legislate from the bench.

    The majority accuses the School Board of misapplying the canon of the
nearest-reasonable referent, but in fact it is the majority that has
misapplied this canon. The canon “calls for a commonsense interpretation
of the way in which words are put together to form phrases, clauses, or
sentences.” Scherer v. Volusia Cnty. Dep’t of Corr., 171 So. 3d 135, 138
(Fla. 1st DCA 2015). According to the majority, the most reasonable
interpretation of section 1002.33(17) is that “the same as” modifies the
subsequent phrase “students enrolled in other public schools in the
district,” rather than the antecedent phrase “shall be funded as if they are
in a basic program or a special program.” However, in applying the canon
of the nearest-reasonable referent, the majority resorts to interpretive
sleight-of-hand.

   To reach its preferred conclusion, the majority sets up a false dilemma
by claiming that “the modifier ‘the same as’ may apply to the antecedent
phrase ‘shall be funded as if they are in a basic program or a special
program,’ or may apply to the subsequent phrase ‘students enrolled in
other public schools in the school district.’” However, the modifier “the
same as” is an expression of equivalence, and thus it necessarily refers to
both the antecedent phrase and the subsequent phrase.

    The question is not whether the phrase “the same as” refers to the
subsequent phrase—it obviously does. Instead, the relevant question is
whether, in referring to the antecedent phrase, the modifier “the same as”
is referring to the entire antecedent phrase or only the word “funding.” In
other words, what is the nearest reasonable referent in the antecedent
phrase? As the School Board correctly argues, the nearest reasonable
referent is the entire antecedent phrase—“shall be funded as if they are in
                                   - 31 -
a basic program or a special program.” 5 The School Board’s use of the
nearest-reasonable-referent canon is consistent with the “commonsense
interpretation” of the statute. By contrast, the majority’s use of the
nearest-reasonable-referent canon does considerable violence to the
statute, resulting in anything but a “commonsense interpretation.”

   After misapplying the nearest-reasonable-referent canon, the majority
then, as if using a Jedi mind trick, inexplicably asserts that it has not
ignored the antecedent phrase “as if they are in a basic program or a
special program.” The majority goes on to assert that, because “basic
program” and “special program” are statutorily-defined terms that apply
to all public school students, the antecedent phrase “as if they are in a
basic program or a special program” actually supports the plaintiffs’
argument. But this is a non sequitur designed to distract the reader from
the fact that the majority has simply excised a key phrase from the first
sentence of section 1002.33(17).

    B. The majority rewrites section 1002.33(17)(b), Florida Statutes.

  In addition to rewriting the first sentence of section 1002.33(17), the
majority also rewrites section 1002.33(17)(b).

   Again, we must begin with the plain language of the statute. Section
1002.33(17)(b), Florida Statutes, states that the basis for funding students
enrolled in a charter school shall be the sum of the school district’s
operating funds from the FEFP and the General Appropriations Act, and
then provides examples of the types of funds included within the FEFP and
the General Appropriations Act:

       (b) The basis for the agreement for funding students enrolled
       in a charter school shall be the sum of the school district’s
       operating funds from the Florida Education Finance program
       as provided in s. 1011.62 and the General Appropriations Act,
       including gross state and local funds, discretionary

5 The majority also argues that “‘the same as’ draws a direct comparison to the
earlier phrase ‘[s]tudents enrolled in a charter school.’” To the extent the majority
is suggesting that the nearest reasonable referent in the antecedent phrase is
“students enrolled in a charter school,” this is incorrect. The statute is not saying
that “students enrolled in a charter school” are “the same as students enrolled in
other public schools in the district.” Instead, the statute sets forth a method for
funding “students enrolled in a charter school,” which is “the same as students
enrolled in other public schools in the district.”
                                       - 32 -
      lottery funds, and funds from the school district’s current
      operating discretionary millage levy; divided by total
      funded weighted full-time equivalent students in the school
      district; multiplied by the weighted full-time equivalent
      students for the charter school. . . .

§ 1002.33(17)(b), Fla. Stat. (2018) (emphasis added).

   The majority interprets section 1002.33(17)(b) as meaning that the
funding for charter schools is “the sum of” (which, as explained below, the
majority takes to mean “the addition of”) three different sources: (1) “the
school district’s operating funds from the Florida Education Finance
Program as provided in s. 1011.62 and the General Appropriations Act,
including gross state and local funds,” (2) “discretionary lottery funds,”
and (3) “funds from the school district’s current operating discretionary
millage levy.”

   The majority’s interpretation is a problem, however, because the statute
does not contain this enumeration scheme. The majority has simply added
these numbers to the statute in strategic locations to support its preferred
interpretation. Had the Legislature intended the majority’s interpretation,
the Legislature could have included numbers before the phrases “the
school district’s operating funds,” “discretionary lottery funds,” and “funds
from the school district’s current operating discretionary millage levy.”
But the Legislature did not do so.

    The majority also asks the following rhetorical question, claiming that
it cannot be answered: “[I]f each funding component following the word
‘including’ already was included in ‘the school district’s operating funds
from the Florida Education Finance Program as provided in s. 1011.62
and the General Appropriations Act,’ what else is the fund for students
enrolled in a charter school to be ‘the sum of’?” However, this question is
based upon a flawed premise—namely, that “the sum of” as used in section
1002.33(17)(b) means “the addition of” rather than “the total amount of.”

   To be sure, this is one definition of the word “sum.” See Sum, Merriam-
Webster          Online          Dictionary,         https://www.merriam-
webster.com/dictionary/sum (last visited September 15, 2020). But the
word “sum” can also mean a “specified amount of money” or “the whole
amount.” Id. If the word “sum” is being used in section 1002.33(17)(b) to
mean “a specified amount of money” or “the whole amount,” then the
School Board’s interpretation of the statute does not render the phrase
“the sum of” mere surplusage.
                                    - 33 -
    The question therefore becomes the following: which definition of “sum”
is being used in section 1002.33(17)(b)? “[G]ross state and local funds,”
“discretionary lottery funds,” and “funds from the school district’s current
operating discretionary millage levy” are all types of funds included within
the FEFP and the General Appropriations Act. Therefore, the word “sum”
in section 1002.33(17)(b) is not used to mean “the result of adding
numbers,” but rather is used to denote a “specified amount of money” or
“the whole amount.”

   This interpretation is consistent with the natural reading of section
1002.33(17)(b), which is that each of the items listed after the word
“including” are all illustrations of components of the FEFP. It is completely
unnatural to read the word “including” as applying only to the first item of
the list. Under the same natural reading of section 1002.33(17)(b), the
referendum-based millage cannot be part of the “current operating
discretionary millage levy” in section 1002.33(17)(b).

   “Current operating discretionary millage levy” refers to the single levy
contemplated under section 1011.71(1). Notably, this phrase is used in
section 1002.33(17)(b) and section 1011.71(1), but not in section
1011.71(9). Compare § 1011.71(1), Fla. Stat. (2018) (“In addition to the
required local effort millage levy, each district school board may levy a
nonvoted current operating discretionary millage.”), with § 1011.71(9), Fla.
Stat. (2018) (“In addition to the maximum millage levied under this section
and the General Appropriations Act, a school district may levy, by local
referendum or in a general election, additional millage for school
operational purposes up to an amount that, when combined with nonvoted
millage levied under this section, does not exceed the 10-mill limit
established in s. 9(b), Art. VII of the State Constitution. . . . Funds
generated by such additional millage do not become a part of the
calculation of the Florida Education Finance Program total potential funds
in 2001-2002 or any subsequent year.”).

   The fact that the Legislature did not use the term in section 1011.71(9)
means that the “current operating discretionary millage levy” in section
1002.33(17)(b) does not include a separate “additional” millage levy
authorized under a referendum, which is expressly excluded from FEFP
funds. See § 1011.71(9), Fla. Stat. (2018).

   Had the Legislature intended the word “including” to modify only the
phrase “gross state and local funds,” the Legislature would have written
the statute differently, such as by changing the order of the sentence, or
                                    - 34 -
by using semicolons to separate the sentence into the three categories
preferred by the majority. Unfortunately, the majority has taken it upon
itself to rewrite the statute for the Legislature so that the statute now reads
as follows, where new meaning is teased into the statute by the insertion
of semicolons:

      (b) The basis for the agreement for funding students enrolled
      in a charter school shall be the sum of the school district’s
      operating funds from the Florida Education Finance program
      as provided in s. 1011.62 and the General Appropriations Act,
      including gross state and local funds[;] discretionary lottery
      funds[;] and funds from the school district’s current operating
      discretionary millage levy; . . . .

§ 1002.33(17)(b), Fla. Stat. (2018) (alterations in brackets to reflect the
majority’s revisions).

   IV. Prior to 2019, Section 1011.71(9) Allowed for a Voted-millage
       that Excluded Charter Schools.

    Appellants argue section 1011.71(9) must require any voted millage to
include charter schools to be valid. They suggest the “express language of
section 1011.71(9) specifically contemplates that the voted millage is
combined with the nonvoted millage” and together make up a school
district’s total “current operating discretionary millage.” In support of
their position, appellants cite language in subsection (9) stating that “a
school district may levy . . . additional millage for school operational
purposes up to an amount that, when combined with nonvoted millage
levied under this section, does not exceed the 10-mill limit . . . .” §
1011.71(9), Fla. Stat. (2018) (emphasis added).

   However, the use of the word “combined” does not indicate that both
the nonvoted millage and voted-upon millage together comprise the
“current operating discretionary millage,” as appellants suggest. Instead,
the context of the sentence makes clear that the use of the word
“combined” refers to the combination of the various millages for the
purpose of assessing whether the combined rate complies with the overall
constitutional limit on total assessed millage.

  This conclusion is supported by the fact that the language of section
1002.33(17)(b) predates the additional voted-upon millage in section


                                     - 35 -
1011.71(9). 6 Therefore, at the time the funding provision of the charter
school statute was adopted, its reference to the “current operating
discretionary millage” could not have contemplated the voted-upon millage
because that subsection did not exist. That reference must have been
solely to the nonvoted millage, now codified at section 1011.71(1). As the
circuit court observed, had the Legislature intended to include the
additional voted-upon millage as part of charter school funding, it could
have amended the charter school statute, but there was no amendment
when the voted-upon millage provision was enacted.

   In fact, the voted millage levied under section 1011.71(9) is expressly
excluded from the FEFP calculation. Because charter school funding is
based on the FEFP, the millage levied pursuant to the 2018 Referendum
in this case was not part of the “current operating discretionary millage”
that must be shared with the charter schools. The trial court properly
concluded the Charter Schools were not entitled to a share of the revenues
generated from the referendum on this basis.

    V. The 2019 Amendment to Section 1011.71 Changed the law; it
       did not Clarify the Law.

    There is no merit to appellants’ argument that section 1011.71 should
be viewed as a clarification amidst a “growing controversy about whether
voted operating discretionary millage revenues must be shared with the
public charter schools.” The Florida Supreme Court has adopted a policy
of declining to rewrite legislation by viewing amendments as being
“clarifications” of statutes enacted many years earlier. See, e.g., State
Farm Mut. Auto. Ins. Co. v. Laforet, 658 So. 2d 55, 62 (Fla. 1995) (“[A]
clarifying amendment to a statute that is enacted soon after controversies
as to the interpretation of a statute arise may be considered as a legislative
interpretation of the original law and not as a substantive change. It would
be absurd, however, to consider legislation enacted more than ten years
after the original act as a clarification of original intent.”); Parole Comm’n
v. Cooper, 701 So. 2d 543, 544–45 (Fla. 1997) (“[I]t is inappropriate to use
an amendment enacted ten years after the original enactment to clarify
original legislative intent.”).



6 The charter school statute was enacted in 1996 (previously section 228.056,
Florida Statutes) and is now codified at section 1002.33, Florida Statutes. The
additional voted-upon millage was enacted in 2001 (previously section 236.25(6),
Florida Statutes) and is now codified at section 1011.71(9), Florida Statutes.
                                     - 36 -
    Here, the pertinent provision regarding the voted-upon millage
remained unchanged from the time of its enactment in 2001 until July 1,
2019. Under Laforet and Cooper, it is inappropriate to consider an
amendment passed 18 years after the original enactment as a clarification
of the original enactment.

    There are two other reasons why the amendment was not a
clarification. First, as the School Board notes, while the original version
of the House Bill proposing the amendment to section 1011.71(9) included
a section describing the proposed amendment as “amending and clarifying
the use of certain voted discretionary operating millages,” the final version
of the bill did not include the term “clarifying.” Fla. HB 7123, § 17 (2019).
Appellants also rely upon a “Final Bill Analysis” published by the House of
Representative’s Ways & Means Committee, but that source is not
persuasive because what ultimately prevails is the statute’s actual
language, not the wording that failed to survive the legislative process. See
GTC, Inc. v. Edgar, 967 So. 2d 781, 789 n.4 (Fla. 2007) (noting that the
Florida Supreme Court is “not unified in its view of the use of legislative
staff analyses to determine legislative intent”); Am. Home Assur. Co. v.
Plaza Materials Corp., 908 So. 2d 360, 376 (Fla. 2005) (Cantero, J.,
concurring in part and dissenting in part) (proposing that “legislative staff
analyses add nothing to an investigation of legislative intent”).

    Second, the Legislature ultimately did not adopt language which would
have made the amendment retroactive. An earlier version of the bill
proposing the amendment stated: “The provisions of this act relating to
ss. 1011.71 and 1002.33, Florida Statutes, amending and clarifying the
use of certain voted discretionary operating millages levied by school
districts, apply to revenues collected on or after July 1, 2019.”
(Emphasis added). However, Chapter 2019-42, Laws of Florida, Section
17, deleted the word “clarifying” and creates a prospective application only.
It states: “The provisions of this act relating to s. 1011.71, Florida Statutes,
amending the use of certain voted discretionary operating millages levied
by school districts, apply to such levies authorized by a vote of the
electors on or after July 1, 2019.” Ch. 2019-42 § 17, Laws of Fla.
(emphasis added). It is clear from the context of the sentence that all
provisions relating to section 1011.71, not just the portion pertaining to
the limited use of the funds, apply prospectively.

   The amendment was a change in the law, not a clarification.

   VI. Conclusion

                                     - 37 -
   Today, the majority has created an invalid remedy unsupported by
existing law. To do so, it has employed rule 9.331’s en banc process
without the prerequisite to do so. Saying something is of exceptional
importance is not the same as the case or issue being of exceptional
importance.

   Once having usurped the en banc rule, the majority says its decision
derives from the “plain meaning” of the statute. Don’t be fooled. What the
majority has done is rewrite the operative clause of the first sentence of
section 1002.33(17) to say that students enrolled in a charter school “shall
be funded the same as students enrolled in other public schools in the
school district.”

   And to bolster this rewriting of the first sentence, the majority has also
rewritten section 1002.33(17)(b) so that charter school students shall be
funded in the same amount and from the same sources as students
enrolled in other public schools. But the statute doesn’t say that.

   Prior to 2019, section 1011.71(9) allowed for a voted-millage that
excluded charter schools. That is no longer true as the Legislature has
amended the statute prospectively.

   In short, there is no basis to en banc this case. There is no authority
for the majority’s magically-crafted remedy. The trial court’s decision
should be affirmed.

   And last, the majority’s decision violates a principle long ago espoused
by Alexander Hamilton, who wrote that “[t]he judiciary . . . may truly be
said to have neither force nor will but merely judgment.” The Federalist
No. 78 (Alexander Hamilton) (capitalizations removed). The majority here
has not exercised its judgment—it has exercised its will.

WARNER and MAY, JJ., concur.

CIKLIN, J., dissenting.

   I respectfully dissent. The majority’s unwillingness to place any
express limitations on the trial judge upon remand is riddled with potential
adverse consequences. At the very least, the majority should establish a
firm guardrail instructing the trial court that under no circumstances is
the trial judge permitted to raid the special referendum school fund
established by taxpayers, paid for by taxpayers, and specifically restricted
and earmarked by taxpayers. It troubles me that the majority has not shut
                                    - 38 -
down that possibility—thereby giving the trial court carte blanche to ignore
the voters of Palm Beach County by invading the taxpayer lock box they
created.

    The electorate clearly spoke to this issue 28 months ago in a free and
fair election and yet my friends in the majority have decided to give an
insouciant shrug to the prospect of court-sanctioned voter
disenfranchisement. The School Board’s framers of the ballot language
may have made a mistake and were not permitted to restrict taxpayer
funding for schools to only non-charter schools. 7 But voters of course, in
good faith, did not know anything about the legalities involved when they
voted on the ballot language that was presented to them. As far as voters
and taxpayers were concerned, they were promised that those additional
taxpayer funds, if the referendum passed, would be collected and
“dedicated for operational needs of non-charter District schools.”

7I am compelled to respond to the concurring opinion of my colleague, Judge
Klingensmith, where it is stated:

      It should also be noted that according to the record presented [to]
      this court, the framers of the referendum (again, the School Board)
      were well aware during the drafting stage of the potential illegality
      associated with the ballot proposal excluding charter schools. . . .
      One month prior to the adoption of the Resolution, on June 18,
      2018, Palm Beach Maritime Academy, Inc., through its counsel,
      sent a letter putting the School Board on notice that the proposed
      2018 Referendum was illegal in that it deprived public charter
      schools of their right to share in the 2018 Referendum Revenues.
      Nonetheless, they went forward despite those concerns and
      finalized the language of the referendum that was presented to the
      voters for approval, and now us for review.

While the buck stops squarely with the Palm Beach County School Board, and
while the Board has no choice but to claim full ownership of the final ballot
language it placed on the November 2018 ballot, to dispel any “concerns” about
“potential illegality associated with the ballot proposal,” the Board obtained a
detailed 11 page legal analysis and opinion from outside counsel before the Board
“went forward . . . and finalized the language of the referendum.” Presumably
they went forward because their outside counsel assured them that the ballot
language was legally sound. I do not play the role of School Board apologist but
to the Board’s credit, they were not flippant about the ballot language as my
colleagues might suggest. See THE SCHOOL BOARD OF PALM BEACH COUNTY,
FLORIDA,       Agenda       Item      Details     for     July     18,      2018,
https:/go.boarddocs.com/fl/palmbeach/Board.nsf/goto?open&id=B25G6Y4259
FC (discussing and attaching legal opinion).
                                     - 39 -
Over 72% of the electorate agreed to greater taxation for local education
with the express, straightforward proviso that the money raised by
additional taxation would only be used for public, “non-charter” schools.

    I am somewhat alarmed that the majority easily “concurs” with,
acknowledges, and accepts the School Board and charter schools’ cavalier
agreement to severability—thereby ignoring the will of 528,089 Palm
Beach County voters who participated in a countywide election. Not this
court nor the School Board nor the charter schools can legally agree to
severing and striking the non-charter limitation from the 2018 referendum
as if the sanctity of voter intent is of no concern and one that can be
blithely cast aside as nothing more than an unimportant annoyance. The
majority’s assertion that “severing and striking the ‘non-charter’ limitation
… still accomplishes the 2018 referendum’s intent” is insulting to the
382,178 voters who voted yes on the ballot question, given the specific
limitations of the referendum.

   This encroachment on the sanctity of voter intent is not only misguided
but dangerous as well and could conceivably produce indelible harm to the
public’s faith in free and fair elections—the centerpiece of our
constitutional republic. To ignore the specific and unequivocal limitations
placed upon the taxpayer funds generated by the referendum is an in-
your-face affront and betrayal to the voters who participated in the 2018
referendum. To reiterate, neither the School Board nor the charter schools
have legal authority to dismissively undo the will of the voters which was
loudly declared by 72% of those participating in November of 2018.
Neither the School Board nor the charter schools can now convert the
assurances made on the 2018 ballot question to a subsequent mistruth
rendering it a sucker punch to taxpayers by pulling a classic bait-and-
switch on them.

    Moreover, I believe we must contemplate the issue of equitable
mootness. “An appeal is equitably moot when granting relief is possible,
but inequitable. This concept reflects an unwillingness to alter the
outcome, rather than an inability to do so.” Katelyn Knight, Equitable
Mootness in Bankruptcy Appeals, 49 Santa Clara L. Rev. 253, 262 (2009)
(footnote omitted). 8 “Under this widely recognized and accepted doctrine,
the courts have held that ‘[a]n appeal should . . . be dismissed as moot
when, even though effective relief could conceivably be fashioned,

8“Equitable mootness” tends to arise in bankruptcy proceedings. See, e.g., In re
Cont’l Airlines, 91 F.3d 553 (3d Cir. 1996). However, logic should lead us to the
conclusion that the same analysis could easily apply to the situation at hand.
                                     - 40 -
implementation of that relief would be inequitable.’” In re Cont’l Airlines,
91 F.3d 553, 558–59 (3d Cir. 1996) (alteration in original) (quoting In re
Chateaugay Corp., 988 F.2d 322, 325 (2d Cir. 1993)).

    Even if we assume that a remedy could possibly be fashioned, it is
arguable that the time has long since passed to provide the type of
extraordinary monetary relief requested by the charter schools. The
referendum passed over two years ago, and the referendum millage has
now been obligated through the 2020-2021 school year. At this late
juncture, judicial approval of the appellants’ assertion that their
declaratory judgment claim entitles them to supplemental relief in the form
of money damages to make up for prior annual School Board budgets
might very well interfere with the School Board’s sovereign budget and
planning functions by requiring it to change or undo appropriations made
years ago.      Given the vast complexities associated with resource
allocations and budgeting, including the coordinated distribution of funds,
the negotiation of legal agreements, and the School Board’s commitment
to legal obligations, any remedy that could conceivably be fashioned might
be impractical, if not impossible, to implement. Perhaps we should be
reluctant to impose such relief, knowing it would place the School Board
(or any sovereign authority) in the position of having to make dramatic
public school programming alterations that were previously funded and
based upon the increased revenues derived as a result of the passage of
the referendum. To be sure, the charter schools who have sued the School
Board will not suffer harm either way; in the event that a remedy is
impossible, they simply will not receive the windfall financial benefit
envisioned by the majority.

    Above everything else however, my primary concern should be clear.
Our duty has been and continues to be the sanctity of the voting process
that took place in November 2018. Sovereignty resides in the voting public
and this court should do everything in its power to minimize even the
slightest chance of voter disenfranchisement. The 528,089 voters who
showed up in the November 2018 election had a right to rely on the ballot
language that was presented to them—rightly or wrongly—by the School
Board. We should reject the notion of punishing voters for what now has
become a School Board error by virtue of the new en banc majority vote.
When the 3-judge panel opinion was released on April 22, 2020, there was
no School Board error. In other words, both the School Board and the
charter schools have “won” this case. My point being that this was and
remains a fully debatable and justiciable issue of statutory construction
and precisely why we should not permit the public will to be declared void.
This right is exclusive to each individual voter and cannot be waived by
                                   - 41 -
the trial court, the School Board, or the charter schools. As stated by the
Second District Court of Appeal:

      So, consonant with the concept that the paramount right in
      and to elections rests in the people for whose ultimate benefit
      such elections are held in the first place, we are compelled to
      hold that when qualified electors responsibly and in good faith
      lay aside their every day affairs to execute [their civic duty as
      voters], they have the fundamental right to the confidence that
      their efforts will not thereafter be judicially rendered sterile
      absent fraud or other extraordinary circumstances which
      operate to deprive them of a full and efficacious vote.

Nelson v. Robinson, 301 So. 2d 508, 511 (Fla. 2d DCA 1974).

   Rightly or wrongly, this is the pledge made by the School Board to its
taxpaying constituents:




                                    - 42 -
   Ultimately, the parties may resolve this matter. Ultimately, the trial
court may find a remedy that is appropriate under the circumstances.
Ultimately, the School Board may decide to compensate the charter
schools or be required to pay a money judgment. Indeed, the School Board
may ultimately discover resources from which it can pay monies to the
charter schools through charitable foundations, state grants, or federal
grants. But, be that as it may, any public funds derived through the
November 2018 referendum, are, by order of the voting public, hands-off
for the trial judge and the charter schools. That is a plain, simple, and
appropriate directive from the taxpaying, voting public whose will was
expressed in November 2018 and which cannot be renounced.

    As has been the unvarnished law of the state since 1888: “[I]t is a duty
[of the courts] to enforce such expression[s] of the popular will where the
elections have been free and fair, and the result thereof is clearly
ascertained.” State ex rel Smith v. Burbridge, 3 So. 869, 875-76 (Fla. 1888).

   If mistakes were made by public officials, the electorate will have an
opportunity to weigh in at the ballot box, if they choose. But, respectfully,
this court should not leave open the possibility that the School Board and
charter schools can craft a remedy that would permit the School Board or
charter schools to erase the non-charter school-only proviso language of
the referendum as if it never existed. This would be at best reductive and
at worst a gross violation of the public trust. Such a downstream remedy
would be outrightly deceptive because it would be contrary to the plain-
spoken promises of the referendum ballot language, thus rendering it
inequitable and in my opinion, fundamental error.

WARNER, GROSS, and MAY, JJ., concur.

                            *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    - 43 -